Citation Nr: 1519103	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-21 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for lung plaque related to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his March 2010 substantive appeal, the Veteran indicated that he wanted a Board hearing before a Veterans Law Judge sitting at the RO.  A hearing was scheduled for June 2011.  Nevertheless, shortly prior to the hearing, the Veteran informed VA that he would not be able to appear at the hearing as it required a very long drive and that he did not have any more evidence to present.  The Board interprets that the Veteran's intention was to withdraw his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2014).

Additional evidence was received after the March 2010 substantive appeal.  See December 2012 statement; evidence submitted along with January 2015 appellate brief.  In April 2015, the Veteran's representative waived initial RO review of the new evidence.

Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.


FINDINGS OF FACT

1.  The weight of the evidence supports a finding that the Veteran's preexisting hearing loss was aggravated by his noise exposure in service.

2.  The weight of the evidence favors a finding that the Veteran's current tinnitus began in and has continued since service.

3.  The weight of the evidence is against a finding that the Veteran's respiratory disability has been manifested by a forced vital capacity (FVC) of 75 to 80 percent of predicted value, or a diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) of 66 to 80 percent of predicted value.


CONCLUSION OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.304(b), 3.306 (2014).

2. .The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for entitlement to a compensable rating for lung plaque related to asbestos exposure have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 6833 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his service connection claim in September 2008, prior to the initial adjudication.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

VA provided a VA examination in October 2008 to determine the severity of the Veteran's service-connected respiratory disability.  There is no argument or indication that this examination is inadequate or that its finding do not reflect the current severity of the disability. 

VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, and as such are enumerated chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Hearing Loss

The Veteran contends that his current hearing loss is related to his noise exposure in service through his duties as a sheet metal worker aboard two U.S. Navy ships.  

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The record shows that the Veteran has a current hearing loss disability for VA purposes in both ears.  See August 2008 VA treatment records; see also June 2009 VA examination.  Thus, the element of a current disability has been satisfied.

With regard to the element of an in-service injury, an audiogram prior to enlistment in June 1963 was within normal limits, showing no clinical hearing loss.  However, an audiometric test dated July 23, 1963 showed bilateral hearing loss disability for VA purposes, as the thresholds were higher than 40 decibels in each ear at the 4000 Hertz level.  See 38 C.F.R. § 3.385 (2014).  

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) (2009), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

In the present case, the Veteran's entrance examination completed prior to induction was normal.  He technically entered service on July 19, 1963.  The audiometric testing indicating mild hearing loss bilaterally at 4000 Hertz occurred on July 23, 1963, four days after induction.  It does not appear that the July 1963 audiometric testing was given specifically as a component of the enlistment examination.  Indeed, as a hearing test was conducted on the report of medical examination for the purpose of induction and the ears were noted as "normal" the Board finds that, strictly speaking, the Veteran was sound on entrance to service.   

Given the above, hearing loss was first shown during active service.  The Board acknowledges that the July 1963 audiogram was conducted less than a week into service and thus it is unlikely that such results captured auditory injury from noise exposure at that point in time.  Indeed, it is not clear how the difference between the two tests, taken one month part, should be interpeted.  However, it is clear that no defect was noted in the examination performed specifically for enlistment and thus the presumption of soundness applies.  The July 1963 audiogram suggests the possibility of a preexisting hearing loss but such testing does not, in the eyes of the Board, rise to the level of clear and unmistakable evidence required to rebut the presumption of soundness.  Thus, the presumption remains intact and the Board must conclude that hearing loss disability had its onset in service.  In so concluding, the Board notes that the circumstances of the Veteran's service are consistent with acoustic trauma and noise exposure.  38 U.S.C.A. § 1154(a).  Indeed, in a statement received December 2012, the Veteran stated that, aboard the USS Rowan, he was assigned to the after fire room, where the noise was loud and no hearing protection was provided; and aboard the USS Charles Berry, he stood watch in the forward engine room, after engine room, auxiliary boiler room, and reduction gear room, where the noise was unbearable.  Additionally, during the June 2009 VA audiological evaluation, the Veteran stated that he was exposed to the loud sounds of equipment, engines, and small arms; and that the equipment sounds were at times so loud that he could not hear himself talk. No hearing protection was provided.

The record contains a VA examination in August 2008 in which it was concluded that the Veteran had preexisting hearing loss.  Nevertheless, the Board finds this conclusion to lack probative value as the correct legal standard was not considered.  As explained above, the Board finds that the Veteran was sound on entry to service, requiring clear and unmistakable evidence to rebut such conclusion.  This was not addressed by the examiner, who appears to have interpreted the record as showing that the Veteran was not sound on entry.  However, the interpretation of the evidence is within the Board's purview. 

Therefore, affording the benefit of the doubt to the Veteran, the elements of service connection for bilateral hearing loss are established.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153; 38 C.F.R. §§ 3.102, 3.304(b), 3.306.

Tinnitus

The Veteran is currently diagnosed with tinnitus.  See August 2008 VA treatment record; June 2009 VA examination.  He believes that his tinnitus is related to his noise exposure in service.  The Veteran's reported exposure to equipment, engines, and small arms noise is consistent with his military occupational specialty of sheet metal worker aboard U.S. Navy ships.  See DD Form 214. 

In a statement received December 2012, the Veteran stated that his tinnitus symptoms started in the late 1960s, which would place their onset during service or shortly thereafter.  He has also stated that such symptoms have been constant.  See August 2008 VA treatment record.  He is competent to identify tinnitus, as this condition is observable by his own senses, and to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

It is unclear whether the Veteran's tinnitus symptoms started during service or within one year after service.  Nevertheless, the Board finds that his report of symptoms since the late 1960s is sufficient to raise the possibility such symptoms started in service or within a year of it.  Resolving doubt in the Veteran's favor, the Board finds that there has been continuity of symptomatology since service.

Additionally, the Board notes that the June 2009 VA examiner opined that the Veteran's tinnitus is most likely a result of his hearing loss.  As the Veteran's hearing loss has now been found to be service-connected, this VA opinion would support a grant of service connection for tinnitus as secondary to hearing loss.

Therefore, giving the benefit of the doubt to the Veteran, the elements of service connection for tinnitus are established.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Increased Rating for Lung Plaque

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's respiratory disability is currently rated as noncompensable under the criteria at 38 C.F.R. § 4.97, DC 6833 for asbestosis.  He seeks a compensable rating for the entire appeal period.  VA received his claim of a compensable rating for lung plaque in September 2008.

Asbestosis is rated under the General Rating Formula for Interstitial Lung Disease.  The General Rating Formula for Interstitial Lung Disease provides that a 10 percent rating is warranted where the Forced Vital Capacity (FVC) is 75 to 80 percent of predicted value or the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66 to 80 percent of predicted value.  A 30 percent rating is warranted if the FVC is 65 to 74 percent of predicted value or the DLCO (SB) is 56 to 65 percent of predicted value.  A 60 percent rating is warranted where the FVC is 50 to 64 percent of predicted value; DLCO (SB) is 40 to 55 percent predicted value; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted if the FVC is less than 50 percent of predicted value; DLCO (SB) is less than 40 percent predicted value; maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or; cor pulmonale or pulmonary hypertension; or requires oxygen therapy.  38 C.F.R. § 4.97, 6825 to 6833.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done.  Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  The pre-bronchodilator values are to be used for rating purposes in those instances.  
38 C.F.R. § 4.96(d)(5).

The weight of the evidence is against finding that the disability picture associated with the Veteran's respiratory disability more closely approximates the criteria for a compensable schedular rating under DC 6833 for any portion of the rating period on appeal. 

Throughout the rating period, the weight of the evidence shows that the Veteran's disability has been manifested by a FVC of 101 percent of predicted value, and a DLCO (SB) of 98 percent of predicted value on pulmonary function tests. See October 2008 Pulmonary Function Study report.  Thus, because the demonstrated symptomatology and functional impairment for the Veteran's disability do not meet or more nearly approximate the schedular criteria for a compensable rating under DC 6833, a compensable rating is not warranted for any part of the appeal period.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the preponderance of the evidence is against a compensable rating for the Veteran's service-connected respiratory disability.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.

A compensable rating for lung plaque related to asbestos exposure is denied.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


